Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.346 Page 1 of 14




   1
       Gary L. Eastman, Esq. (CSB #182518)
       Eastman & McCartney LLP
   2   401 West A Street, Suite 1785
       San Diego, CA 92101
   3   (619) 230-1144
   4
       Attorneys for Plaintiff
   5   STRATEGIC OPERATIONS, INC.
   6
   7
   8
   9
                              UNITED STATES DISTRICT COURT
  10
                           SOUTHERN DISTRICT OF CALIFORNIA
  11
  12     STRATEGIC OPERATIONS,
         INC., a California Corporation             CASE No. 3:17-CV-1539-JLS-WVG
  13
  14                        Plaintiff,              PLAINTIFF’S OPPOSITION TO
  15
                                                    DEFENDANT JOSEPH AND KBZ
              vs.                                   FX, INC.’S RENEWED MOTION
  16                                                TO DISMISS
  17     BREA K. JOSEPH, an Individual;
         KASEY EROKHIN, an Individual;
  18     KBZ FX, an unknown business                Date: November 15, 2018
  19     entity; KBZ FX, INC. a California          Time: 1:30 p.m.
         Corporation; and DOES 1-10,                Judge: Hon. Janis L. Sammartino
  20
         inclusive,                                 Courtroom: 4D
  21
  22                            Defendants.

  23
  24
  25
  26
  27
  28

       Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                1
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.347 Page 2 of 14




   1                                  TABLE OF AUTHORITIES
   2
   3   CASES
   4
   5   Accent Packaging, Inc. v. Leggett & Platt, Inc., 707 F.3d 1318                    13
   6          (Fed. Cir. 2013)
   7
   8   Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868               4
   9          (2009)
  10
  11   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L.             4, 5
  12          Ed. 2d 929 (2007)
  13   Disc Disease Sols. Inv. v. GCH Sols., Inc., 888 F.3d 1256, 1259                   11
  14          (CAFC, 2018)
  15   Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct. 2197, 167 L.                      4
  16          Ed. 2d 1081 (2007)
  17   Sanders v. Kennedy, 794 F.2d 478, 481 (9th Cir. 1986)                             3
  18   Tex. Advanced Optoelectronic Sol’ns., Inc. v. Renesas Elecs. Am.,                 13
  19          Inc., 895 F.3d 1304, 1332 (CAFC 2018)
  20
  21   CODES
  22   Fed. R. Civ. P. 12(b)(6)                                                          3
  23   35 U.S. Code § 271                                                                4
  24
  25
  26
  27
  28

       Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                2
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.348 Page 3 of 14




   1          Plaintiff Strategic Operations, Inc., through its undersigned counsel,
   2   opposes Defendants Brea K. Joseph and KBZ FX, Inc.’s (collectively,
   3   “Defendants”) RENEWED motion to dismiss (Dkt. No. 17) under Fed. R. Civ. P
   4   12(B)(6).
   5                               FACTUAL BACKGROUND
   6          Plaintiff Strategic Operations, Inc. (“StOps”) asserted patent infringement
   7   of United States Patent No. 8,840,403 (“the ‘403 Patent”), titled “Wearable Partial
   8   Task Surgical Simulator” by Defendants (Dkt. No. 1).
   9          Following Defendants’ challenge under Fed. R. Civ. P. 12(b)(6) (Dkt. No.
  10   10), Plaintiff filed an Amended Complaint (“FAC”, Dkt. No. 16) re-asserting
  11   patent infringement of the ‘403 Patent, and further asserting patent infringement
  12   of United States Patent No. 9,336,693 (“the ‘693 Patent”), titled “Wearable Partial
  13   Task Surgical Simulator” and United States Patent No. 9,916,774 (“the ‘774
  14   Patent”), titled “Wearable Partial Task Surgical Simulator.”
  15          In response to the First Amended Complaint, Defendants again seek to
  16   dismiss the action pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. No. 17).
  17
  18                                   LEGAL STANDARD
  19          A motion to dismiss is proper under Federal Rule of Civil Procedure
  20   12(b)(6) where the pleadings fail to state a claim upon which relief can be granted.
  21   The complaint is construed in the light most favorable to the non-moving party
  22   and all material allegations in the complaint are taken to be true. Sanders v.
  23   Kennedy, 794 F.2d 478, 481 (9th Cir. 1986). The Court may consider the facts
  24   alleged in the complaint, documents attached to the complaint, documents relied
  25   upon but not attached to the complaint, when the authenticity of those documents
  26   is not questioned, and other matters of which the Court can take judicial notice.
  27   Zucco Partners LLC v. Digimarc Corp., 552 F.3d 981, 990 (9th Cir. 2009).
  28

       Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                3
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.349 Page 4 of 14




   1   Federal Rule of Civil Procedure 8(a) requires only “a short and plain statement of
   2   the claim showing that the pleader is entitled to relief.”
   3          In evaluating the sufficiency of the allegations within a Complaint, the
   4   Court has set forth the "Iqbal/Twombly" plausibility pleading standard that was
   5   articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167
   6   L. Ed. 2d 929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L.
   7   Ed. 2d 868 (2009). Under Iqbal/Twombly, a plaintiff is required to "state a claim
   8   to relief that is plausible on its face." Twombly, 550 U.S. at 570. This plausibility
   9   standard is met when "the plaintiff pleads factual content that allows the court to
  10   draw the reasonable inference that the defendant is liable for the misconduct
  11   alleged." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). "Specific facts
  12   are not necessary; the statement need only 'give the defendant fair notice of what
  13   the . . . claim is and the ground upon which it rests.'" Erickson v. Pardus, 551 U.S.
  14   89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007) (alteration in original) (internal
  15   quotation marks omitted) (quoting Twombly, 550 U.S. at 555).
  16          Plaintiff StOps has plead sufficient facts to satisfy the Iqbal/Twombly
  17   standard, and thus the First Amended Complaint should remain.
  18
  19                                 PATENT INFRINGEMENT
  20          35 U.S. Code § 271 sets forth the law for infringement:
  21                         (a) Except as otherwise provided in this title, whoever
  22                  without authority makes, uses, offers to sell, or sells any patented
  23                  invention, within the United States or imports into the United States
  24                  any patented invention during the term of the patent therefor,
  25                  infringes the patent. (emphasis added)1
  26
       1
         Defendants focus great energy stating that none of the Instagram images constitute an “offer
  27
       for sale” of the KBZ FX Trauma suit; 35 U.S. Code § 271 prohibits the making and using a
  28   patent invention – even if not sold. The Instagram images, posted by Defendants themselves
       and discussed throughout Defendants Motion clearly depict a KBZ FX Trauma suit that was
       Strategic Operations Opposition to Renewed Motion to Dismiss       17CV1539-JLS-WGV
                                                   4
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.350 Page 5 of 14




   1          StOps alleges patent infringement by all Defendants in its First Amended
   2   Complaint and in paragraph 38, asserts that “The use and sale of the TTK by
   3   Joseph, Erohkin and KBZ FX violates StOps’ patent rights and allows Defendants
   4   to compete unfairly against STOps.” (FAC ¶ 38). Paragraph 41 further asserts
   5   with particularity the product manufactured and sold by Defendants, and the
   6   specific claimed features which it embodies. (FAC ¶ 41). The reference to
   7   Defendants product as a “TTK” (trauma training kit) is general, and while the
   8   TTK is referred to throughout the First Amended Complaint to reference
   9   Defendants’ wearable trauma products, StOps specifically asserts that Defendants’
  10   analogous products are fully contemplated as infringing products. (FAC ¶ 45).
  11   StOps has specifically asserted Defendants are infringing, either literally or under
  12   the doctrine of equivalents, the ‘403 Patent (FAC ¶ 41), the ‘693 Patent (FAC ¶
  13   52), and the ‘774 Patent (FAC ¶ 54).
  14          Defendants seem to propose a heightened standard for pleading beyond
  15   Twombly and Iqbal, in which StOps is required not only to “plead sufficient
  16   factual allegations to show it is plausibly entitled to relief,” Twombly, 550 U.S. at
  17   555-56, but also provide sufficient evidence at the pleading stage to prove each
  18   and every one of its factual allegations. Moreover, Defendants’ new standard
  19   would ignore the obvious inferences based on Defendants’ own captions
  20   explaining the contents of Defendants’ own photographs. This new standard
  21   would create an even higher burden of proof for pleading than that required for
  22   proving infringement at trial. (See Defendants’ Dkt. 17-1, pp. 4-6). Defendants
  23   provide no authority to support its additions to the Iqbal/Twombly standard.
  24   Indeed, the entirety of Defendants’ arguments with respect to the Patent
  25
  26
       made by Defendants, and used in military trainings - sufficient to find infringement. Moreover,
  27
       even though Defendants assert that the TTK was never sold, the image of the TTK remain in the
  28   Complaint to illustrate Defendants’ component manufacturing capabilities for the Trauma suit.

       Strategic Operations Opposition to Renewed Motion to Dismiss      17CV1539-JLS-WGV
                                                  5
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.351 Page 6 of 14




   1   Infringement Cause of Action is an attack on the Exhibits that completely
   2   overlooks the facts specifically alleged in the First Amended Complaint.
   3          In Defendants’ motion, they have admitted that the Instagram images in the
   4   First Amended Complaint are authentic and depict Defendants manufacturing and
   5   sales of an infringing KBZ Trauma Suit product (See Dkt. No. 17-1, pg. 1, lines
   6   18-20). For instance, in many of its own Instagram postings, the KBZ FX Trauma
   7   suit is shown in use. (See FAC, Exhibits 5 and 6 (pp. 71-75), and prior Dkt. No.
   8   11-1, Decl. Eastman, Exhibits 4-8). More specifically, in these images, a human
   9   worn raiment is shown and the product is touted as simulating a “sucking chest
  10   wound.” Reference to Exhibit 5 (FAC at pg. 73) shows clearly a KBZ FX trauma
  11   suit being used during a combat medical training scenario; it has the capability to
  12   have a needle decompression performed on it, “with air releasing sounds.” While
  13   perhaps stating the obvious, such capability is only achieved with a chest cavity
  14   and simulated lung within the suit.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27                              (Enlarged image from FAC Exhibit 5)
  28

       Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                6
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.352 Page 7 of 14




   1          While this next Instagram image was not previously submitted due to being
   2   considered cumulative, Defendants posting under the KBZ FX Instagram
   3   account 2, have clearly used a Trauma Suit that is squarely within the scope of
   4   claims of the ‘403, ‘693, and ‘774 Patents. Specifically, the text associated with
   5   this post touts the suit “being used during field medical training”, “equipped with
   6   wearable organs”3, “lifelike skin that can actually be treated”, “perform a tension
   7   pneumothorax”, “practice an emergency cricothyroidotomy”, and treat various
   8   injuries, such as “eviscerated bowels 4, lacerations and gunshot wounds can be
   9   added to the suit that are equipped with bleeding capabilities 5.”
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20                             (Enlarged image from FAC Exhibit 6)
  21
  22   2
         Defendants improperly assert that one of the images attached to the Complaint cannot be
  23   attributed to Defendants because they were posted by Justin Nave. Mr. Nave is the Special
       Effects Operations Manager for KBZ FX as revealed in his Linked-In profile. Moreover,
  24
       allegations in the Complaint that the Instagram postings are associated with KBZ are taken to be
  25   true. Sanders 794 F.2d at 481;
       3
         “Wearable organs” can only be contained within a cavity of the suit, even if they are not
  26   visible from a distant photograph.
       4
         Bowels are housed within the abdomen, inferring that they are contained within a cavity
  27
       beneath the skin.
       5
  28     “Bleeding capabilities” require a reservoir of simulated blood, and an orifice through which to
       pump it to simulate bleeding lacerations and gunshot wounds.
       Strategic Operations Opposition to Renewed Motion to Dismiss       17CV1539-JLS-WGV
                                                   7
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.353 Page 8 of 14




   1             Additionally, FAC Exhibits 7, 8, and 9 show clearly each component used
   2   in the KBZ Trauma suit (skin, organs, ribs, etc., demonstrating the components
   3   that Defendants use to manufacture and assemble the infringing units. Indeed,
   4   each of the features listed above in relation to the KBZ Trauma suit are precisely
   5   the features that are claimed in the StOps patents. For instance, even the most
   6   basic claim analysis of Claim 1 of the ‘403 Patent reveals infringement as asserted
   7   in the First Amended Complaint.
   8
                               The ‘403 Patent: Claim 1 6                             KBZ Accused
   9                                                                                  Trauma Suit
  10       1. A wearable device for simulating a trauma event which                      clearly a
           comprises a                                                                  wearable
  11
                                                                                       trauma suit
  12       raiment dimensioned to cover the torso of a person, wherein                     (B) 7
  13       the raiment is formed as a layer having an inner surface and
           an outer surface, and wherein the outer surface has a color
  14       and a texture comparable to human skin
  15       wherein the raiment has at least one fluid reservoir for                         (C)
           holding a blood-like fluid therein and
  16
           is formed with at least one orifice on the outer surface                         (D)
  17       thereof in fluid communication with the reservoir for
  18       selectively expelling the blood-like fluid from the reservoir
           and through the orifice to simulate the trauma event
  19       vest dimensioned to fit on the torso of a person underneath                      (E)
  20       the raiment, wherein the vest has a first portion covering at
           least part of the chest of a person, a second portion attached
  21
           to the first portion
  22       and forming a cavity generally between the first and second                      (F)
  23       portions
           third and fourth side portions attached to the first portion                     (G)
  24       and covering at least part of the sides of the torso of a
  25       person
  26
  27
       6
  28       Note: Claim 1 does not require an internal organ within the cavity of the wearable device.
       7
           Each Reference (B), (C), etc. refer to features in the following Instagram posts by Defendants.
       Strategic Operations Opposition to Renewed Motion to Dismiss          17CV1539-JLS-WGV
                                                      8
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.354 Page 9 of 14




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27          The Court has dealt with this very issue previously, and allegations that a
  28   product infringes either literally or through the doctrine of equivalents has been

       Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                9
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.355 Page 10 of 14




    1   held sufficient. Specifically, in Disc Disease Sols. Inv. v. GCH Sols., Inc., 888
    2   F.3d 1256, 1259 (CAFC, 2018) the technology involved was simple, the patents
    3   were attached to the complaint, and the complaint specifically identified the
    4   accused products – by name and by attaching photographs of the products.
    5   Plaintiff’s allegation that the accused products meet “each and every element of at
    6   least one claim of the ‘113 patent, either literally or equivalently” was sufficient to
    7   satisfy Iqbal/Twombly and place the Defendants on fair notice of infringement of
    8   the asserted patents. (Id. at 1497). StOps’ First Amended Complaint has
    9   identical allegations to those sufficiently presented in Disc Disease.
   10          Despite these clear allegations of infringement, Defendants grossly
   11   mischaracterize the interactions between counsel early in this case in an attempt to
   12   mislead this court. (See Defendants’ Dkt. No. 17-1 pg. 1, lines 27-28, pg. 4, lines
   13   24-26). The use of the accused devices by Defendants occurs in a highly
   14   controlled environment in a secured military base, such as the Marine Corps’
   15   Camp Pendleton. Access is not public, and the only non-military personnel
   16   allowed on the training premises during use of the accused device are those
   17   associated with the training – namely, the Defendants.
   18          The undersigned counsel was presented only a brief opportunity to inspect a
   19   trauma training product purported to be used by KBZ – but only after signing a
   20   Non-Disclosure and Confidentiality Agreement. StOps’ personnel were excluded
   21   from actually viewing the KBZ FX Trauma Suit. Nevertheless, Counsel’s review
   22   revealed the KBZ FX Trauma suit included a raiment, a treatable simulated skin, a
   23   ribcage, an internal organ (lung) in a cavity beneath the skin, a bleeding gunshot
   24   wound with a blood source, and other features. No photographs were allowed to
   25   be taken during the inspection, and none were provided by Defendants’ counsel.
   26   At no time during the viewing, or anytime thereafter, did StOps indicate in any
   27   manner whatsoever that the accused KBZ FX Trauma suit does not infringe the
   28   StOps’ patents. To the contrary, Counsel for Plaintiff specifically set forth the

        Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                 10
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.356 Page 11 of 14




    1   basis for infringement to Defendants’ Counsel, complete with claim charts and
    2   written descriptions. (See Decl. Eastman, Dkt. No. 11-1, pp. 5-15).
    3
    4                  RELATED CLAIMS ARE SUFFICIENTLY PLED
    5          StOps’ Breach of Nondisclosure Agreement claims are premised on
    6   Defendant Joseph and Erohkin’s failure to abide by their prior agreements with
    7   StOps (FAC ¶59, 61, 65; Exhibits 10 and 11). While Defendants seek to tie their
    8   breach of their prior agreements to their current infringement, such connection is
    9   not required as the breach of contract claims are separately existing causes of
   10   action independent of StOps’ patent infringement claims.
   11          StOps claims under Cal. Bus. & Profs. Code §17200 are likewise premised
   12   on both Defendants’ patent infringement and breach of the NonDisclosure
   13   Agreement (FAC ¶68, 69, 70). Again, this claim survives whether Plaintiff has
   14   articulated its patent infringement allegations with sufficient particularity.
   15          Defendants incorrectly characterize StOps’ Complaint as failing “to specify
   16   the factual basis for its claims.” (See Defendants’ Dkt. 17-1, pg. 6). A cursory
   17   glance at the First Amended Complaint shows the inaccuracies in Defendants’
   18   false and misleading characterization of StOps’ pleadings as being entirely on
   19   information and belief or otherwise lacking factual basis. Any allegation made on
   20   information and belief is adequately supported by facts directly pleaded, including
   21   Joseph and Erokhins’ prior employment with StOps, their copying of StOps’ Cut
   22   Suit to create the TTK, Justin Nave’s affiliation with Defendants’ business, the
   23   existence of the nondisclosure agreement, the use of StOps’ confidential
   24   information by Joseph and Erokhin, StOps’ lack of consent to Joseph and
   25   Erokhins’ use of StOps confidential information, StOps’ compliance with its
   26   obligations under the NonDisclosure agreement, etc. (FAC ¶¶ 20-21. 23-27, 28-
   27   33, 35-37, 59, 61-66, 68-72). Not a single allegation in the previously cited
   28   paragraphs of the First Amended Complaint is made on information and belief,

        Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                 11
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.357 Page 12 of 14




    1   and every one is made independently from the Patent Infringement Cause of
    2   Action. They provide more than a sufficient factual basis for the causes of action
    3   in the complaint. Thus Defendants’ fixation on a single (misquoted) paragraph in
    4   which StOps uses the words “informed and believes” and some factual similarities
    5   between the Patent Infringement and other causes of action is entirely misplaced.
    6          Defendants assert that it is impossible for both trade secret and patented
    7   technology to be present in the same product. (Defendants’ Dkt. 17-1, pg. 7, lines
    8   9-18). Defendant provides no reasoning or authority to support this. 8 In fact,
    9   verdicts of patent infringement and trade secret misappropriation by the same
   10   product are entirely possible. Tex. Advanced Optoelectronic Sol’ns., Inc. v.
   11   Renesas Elecs. Am., Inc., 895 F.3d 1304, 1332 (CAFC 2018) (affirming verdicts
   12   of trade secret misappropriation and patent infringement on the same accused
   13   product).
   14
   15            NON-ASSERTED CAUSES OF ACTION FOR ALTER-EGO
   16          StOps asserts on information and belief that KBZ FX, Inc. is merely the
   17   alter-ego of Defendants Erohkin and Joseph created in an attempt to avoid liability
   18   in this action. (FAC ¶8). There is no specific cause of action alleging Alter Ego,
   19   nor is there a specific prayer for relief requesting a finding of Alter-Ego at this
   20   time. StOps firmly believes that there is no genuine separateness between KBZ
   21   FX, Inc. and Erohkin and Joseph, and will seek to prove this fact through
   22   discovery and at trial.
   23
   24
   25
   26
        8
          In particular, Defendant’s citation of Accent Packaging, Inc. v. Leggett & Platt, Inc., 707 F.3d
   27
        1318 (Fed. Cir. 2013) fails to support this. It dismissed a trade secret claim not because of the
   28   patent claim, but rather because the source from which Complaint alleged that the trade secret
        information had been obtained was already in the public domain. Id. at 1329.
        Strategic Operations Opposition to Renewed Motion to Dismiss         17CV1539-JLS-WGV
                                                     12
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.358 Page 13 of 14




    1                                       CONCLUSION
    2          StOps has reviewed Defendants Renewed Motion to Dismiss and has, in
    3   response, directed the Court to specific passages in the First Amended Complaint.
    4   StOps asserts that this showing is sufficient to overcome Defendants’ allegations,
    5   and requests that this Court deny Defendants’ Motion to Dismiss. StOps
    6   respectfully asserts that it has presented sufficient support for its claims in the
    7   First Amended Complaint that allows the court to draw the reasonable inference
    8   that the defendant is liable for the misconduct alleged. Should the Court be
    9   inclined to require more specificity in its claim for its various causes, StOps
   10   respectfully requests a final opportunity to amend its complaint to cure any
   11   remaining deficiencies.
   12
   13
   14                                             EASTMAN & MCCARTNEY LLP
        DATED: November 1, 2018
   15
   16                                             By: /s/ Gary L. Eastman
   17                                                  Gary L. Eastman, Esq.
                                                       Attorneys for Plaintiff
   18                                                  STRATEGIC OPERATIONS, INC.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Strategic Operations Opposition to Renewed Motion to Dismiss   17CV1539-JLS-WGV
                                                 13
Case 3:17-cv-01539-JLS-WVG Document 19 Filed 11/01/18 PageID.359 Page 14 of 14




    1
                                       CERTIFICATE OF SERVICE
    2
    3          I, the undersigned certify and declare as follows:

    4          I am over the age of eighteen years and not a party to this action. My business address is
        401 West A Street, Suite 1785, San Diego, California, 92101, which is located in the county
    5
        where the service described below took place.
    6
                On November 1, 2018, at my place of business in San Diego, California, I served a copy
    7   of the following document:
    8
         Strategic Operations, Inc.’s Opposition to Defendants’ Renewed Motion to
    9    Dismiss
   10
        Via United States Mail and e-mail The undersigned hereby certifies that he caused a copy of the
   11   foregoing documents to be filed with the clerk of the U.S. District Court, Southern District of
        California, using the CM/ECF filing system, and has forwarded a copy to be electronically
   12   mailed to the following recipients:
   13
        James V. Fazio, III Esq.
   14   San Diego IP Law Group LLP
   15   12526 High Bluff Drive, Suite 300
        San Diego, California 92130
   16
        jamesfazio@sandiegoiplaw.com
   17   Attorneys for Defendant
   18
   19         I certify and declare under penalty of perjury under the laws of the United States of
        American and the State of California that the foregoing is true and correct.
   20
   21   Executed on November 1, 2018, in San Diego, California.

   22                                     By:        /s/ Gary Eastman
                                                     Gary Eastman
   23
   24
   25
   26
   27
   28

        Strategic Operations Opposition to Renewed Motion to Dismiss       17CV1539-JLS-WGV
                                                    14
